DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17-19, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Abedinpour et al (Fig. 1) in view of Santin et al (Fig. 3).
Regarding claims 1 and 17, Abedinpour et al (Fig. 1) discloses an amplifier circuit comprising a power converter (32), and an amplifier (18). As described above, Abedinpour et al (Fig. 1) discloses all the limitations in claim 1 except for that the internal structures of the power converter. Santin et al (Fig. 3) discloses an amplifier circuit comprising a power converter (50A to 50C) which is configured to generate an intermediate voltage (54), and share the intermediate voltage (54) with one or more additional circuits (50B, 50C) external to the circuit [(50A); It should be noted that the one or more additional circuits 50B and 50C are external to the circuit 50A] and wherein at least one (50B) of the one or more additional circuits (50B and 50C) is configured to generate the intermediate voltage (54). Therefore, it would have been obvious to substitute Santin et al’s power converter (Fig. 3 of Santin et al) in place of Abedinpour et al’s power converter (32 in Fig. 1 of Abedinpour et al) since Abedinpour et al (Fig. 1) discloses a generic power converter thereby suggesting that any equivalent power converter would have been usable in Abedinpour et al’s reference.

Regarding claims 3 and 19, wherein the system comprises at least one (receiver) of a receiver and a transmitter for communication of information between the circuit (50A) and the one or more additional circuits (50B and 50C) via a shared communications bus (58).
Regarding claim 28, wherein the power converter (32) and the amplifier (18) are configured to be controlled by one (50B) of the one or more additional circuits (50B, 50C).
Regarding claims 33 and 34, wherein the one or more additional circuits (50B, 50C) comprises a second power converter (50C) and a load (52), and the power converter (50A to 50C) and the second power converter (50C) configured to generate the intermediate voltage (54) for sharing among the amplifier (18) and the load (52).

Allowable Subject Matter
Claims 4-16, 20-27 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

         
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843